DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-24-2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-7, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of Horowitz (US 5103367) in view of Rich (GB2398166).
Singh is directed towards a method for operating an electrostatic clamp (abstract).  The clamp, as shown in figure 2, possesses channels 6, which necessarily have a width, in a ceramic portion 10 [0021], where the ceramic layer is taught to be made from materials that are well known electrical insulators: Al2O3 or AlN, so it is readily apparent to be an insulating portion [0013].  A substrate 4 is arranged on the electrostatic clamp [0020].  It teaches applying a clamping voltage to an electrode of the electrostatic clamp, the clamping voltage generating a 
  Singh teaches that Paschen minimum is a function of pressure and distance over the gap of a cavity and determines the voltage required to create a plasma discharge (breakdown voltage)[0022].  It further teaches controlling the operation during clamping such that no such plasma discharge is created (no He lightup during on the backside during processing of the wafer)[0032], and that after the clamping operation is over [0022-0023], then reducing the pressure of the helium gas such that the conditions with the channel width become near the Paschen minimum, such that a plasma can be struck [0024].  
While Singh teaches a plasma can be created by changing the pressure subsequently in order to declamp faster, that is an additional step to be performed in a subsequent declamping process under different conditions that is outside of the scope of these claims, and so not excluded by them [0019] 
Singh does not particularly teach that the channel operates according to a principle of dark space shielding to prevent plasma formation.  
Horwitz is also directed towards using electrostatic clamps (abstract) and it teaches channels 31, as shown in Fig.2, to inject gas to act as a heat transfer agent, but further teaches that if the channels are too deep, plasma can ignite, and in order to prevent plasma discharge in the channels, making the channels very shallow so that plasma discharge is not possible.  However, it does not teach that this is “dark space shielding”
Rich is also directed towards electrostatic clamping of substrates using dark space shielding (abstract).  Rich teaches that the principle of dark space shielding is to place an object in such close proximity with the substrate such that under those particular conditions of the potential plasma forming ions such that a plasma cannot be formed (page 4, lines 17-25).  This is reasonably what Horowitz is doing by making the channels so shallow.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the channels shallow enough, such that they are in such close proximity to the substrate, to operate according to the principle of dark space shielding, such that a plasma cannot be generated during clamping, since that was one taught way to avoid these undesirable plasma discharges (claim 1).
Claim 4: Singh teaches helium gas pressures of 1-100torr [0014], such as 80torr [0022], which overlaps/anticipates applicant’s claimed pressure ranges. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 5: Singh teaches using helium as the gas [0014].
Claims 6 and 16: As shown in figure 2, Singh teaches a base structure (e.g. 12,16) adjacent to the insulator 10 that acts as a base support to the insulator layer.  Singh does not particularly teach lining the channel with carbon, carbon nitride, or titanium nitride which are grounded.
Horwitz is also directed towards using electrostatic clamps (abstract) and it teaches channels 31, as shown in Fig.2, to inject gas to act as a heat transfer agent, but further teaches lining the channels with carbon in order to prevent discharges (col 4, lines 20-38) and teaches grounding the shield electrode (which would include the conductive portions of the channels) to prevent unwanted attractions (col 2, lines 54-64).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to line at least some portion of the channels of Singh with conductive carbon and ground it, as taught by Horowitz, to prevent unwanted discharges, since doing so was a known option in the art, taught to be advantageous for that purpose.
Claim 7: see the previous discussion for claim 1, additionally, Singh teaches that the clamping voltage can be an AC voltage [0014].
Claim 10: see the previous discussion for claim 4.
Claim 11: see the previous discussion for claim 5.
Claims 12 and 17: see the previous discussion for claims 1 and 7, additionally, regarding the requirement that the clamping force exceed the gas pressure, in Singh, as shown in figure 3, the clamping force and the gas pressure oppose each other in the configuration of Singh, such that if the force of the gas pressure was greater than the total clamping force, the substrate would detach from the electrostatic clamp.  Singh further teaches that the clamping force is holding the wafer to the clamp during operation [0016].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the substrate remain clamped to the electrostatic clamp during the clamping operation, since that is its purpose, and so have a sufficiently high clamping force to overcome forces created by the gas pressure and so read upon the claim limitation (claims 12 and 17).
Claims 13 and 18: see the previous discussion for claim 4.
Claims 15 and 20: as discussed above, Singh teaches operating its process under conditions where no plasma is generated during clamping, so it is readily apparent that at whatever AC frequency f1 and gas pressure is used, no plasma is formed.  However, plasma can be formed more easily at higher frequencies, so such an f2 frequency would exist, thus reading upon the claim limitations.
Claims 2, 8, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of Horowitz (US 5103367) in view of Rich (GB2398166), further in view of Collins (US 5315473).
Singh teaches using AC voltage [0014], but it does not specifically teach the voltages or frequencies used.

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to operate an AC voltage at voltages and frequencies within applicant’s claimed ranges, since they were taught to be useful conditions to operate AC driven electrostatic clamps and doing so would produce no more than predictable results (claims 2, 8, 14, and 19). 
Claims 15 and 20: as discussed above, Singh teaches operating its process under conditions where no plasma is generated during clamping, so it is readily apparent that at whatever AC frequency f1 and gas pressure is used, no plasma is formed.  Since Singh teaches the power/voltage of the AC produces the clamping force[0003], a practitioner is motivated to use as high a power/voltage as possible in order to clamp most effectively, but is required to use powers/voltages that will not create a plasma.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use conditions just below that which will produce plasma in order to have the best clamping action on the substrate without creating a plasma.
Since, as applicant has shown, plasma can be formed more easily at higher frequencies, so such an f2 frequency would exist to bring the conditions into plasma generating conditions, thus reading upon the claim limitations.
Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of Horowitz (US 5103367) in view of Rich (GB2398166), further in view of Kumar (US5880924).
Singh does not explicitly the widths of the channel, wherein the channel width ranges between 0.1 mm and 0.5 mm. Kumar is also directed towards using electrostatic clamps (abstract) and teaches the diameter of the openings 185 to be preferably about .175+-.025 mm (col 11, lines 20-26). 
.
Response to Arguments
Applicant's arguments filed 12-20-2021 have been fully considered but they are not persuasive in view of the amended grounds of rejection. 
		Regarding the argument that Singh specifically wants to be able to produce a plasma in the channel, that is for a subsequent dechucking step.  The pressure is changed 
	Regarding the argument that the declamping process must be part of a clamping process, applicant’s claimed process does not include a declamping process, so it simply is not relevant to the claim scope.  It cannot be a teaching away, because it is for a separate process, and since conditions need to be changed to bring them near the Paschen minimum (to help ignite plasma), then they must not have been at the minimum before the conditions were changed.
	While the width of the channel is a structural feature, the pressure is not, and it is the pressure and width acting in concert that is the figure of merit applicant is claiming would bring the process near the Paschen minimum, not just the width.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712